UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August8, 2016 TriplePoint Venture Growth BDC Corp. (Exact name of registrant as specified in its charter) Maryland 814-01044 46-3082016 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) TriplePoint Venture Growth BDC Corp. 2755 Sand Hill Road, Suite150 Menlo Park, California (Address of principal executive offices) (Zip Code) (650) 854-2090 (Registrant’s telephone number, including area code) n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On August 8, 2016, TriplePoint Venture Growth BDC Corp. (the “Company”) issued an earnings release announcing its financial results for the quarter ended June 30, 2016. A copy of the earnings release is attached as Exhibit 99.1 and incorporated herein by reference. Additionally, on August 8, 2016, the Company made available on its website, www.tpvg.com, supplemental investor information with respect to the earnings release. The information in this Current Report, including the Exhibit, is being furnished and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section.The information in this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, unless it is specifically incorporated by reference therein. Item8.01 Other Events. In connection with a routine review of the Company’s compliance with New York Stock Exchange (“NYSE”) rules and regulations, the NYSE informed the Company that its disclosure in proxy statements omitted certain required information relating to executive sessions of, and communications with, the Company’s Board of Directors. On a going forward basis, the Company’s proxy statements, as well as other filings with similar disclosure, will read as follows with respect to executive sessions of, and communications with, the Company’s Board of Directors: The independent directors serving on the Company’s board of directors intend to meet in executive sessions at the conclusion of each regularly scheduled meeting of the board of directors, and additionally as needed, without the presence of any directors or other persons who are part of the Company’s management. These executive sessions of the Company’s board of directors will be presided over by one of the independent directors serving on the Company’s board of directors selected on an ad-hoc basis.
